DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 3 (claims 1, 2, 5-8, 11-13, 15-17, and 20) in the reply filed on 1/19/22 is acknowledged.  The traversal is on the ground(s) that the applicant has amended the claims and therefore CN1459658A no longer discloses the special technical feature.  This is not found persuasive because applicant’s admitted prior art and Tsou et al. US 2007/0090357 A1 discloses the species.  See the rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Further, claim 11 was withdrawn since it was dependent on a non-elected claim (claim 10).  Also, claim 6 was withdrawn because it is directed to non-elected Species 2.
Claims 3, 4, 6, 9-11, 14, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/19/22.

Drawings
2.	FIG. 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
element 2432.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of vertical projections of the first ends on the gate electrodes of the thin film transistors fall into the openings (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5 thru 8, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is unclear how “a plurality of vertical projections of the first ends on the gate electrodes of the thin film transistors fall into the openings”.  For example, in FIG. 6, the applicant shows gate electrodes 242; however, none of them fall into the openings 244.  Appropriate clarification and/or correction are required.
	Regarding claims 12, and 13, the applicant states “the source electrodes and the drain electrodes of the thin film transistors and the data lines are located on a same layer of the array substrate”; however, it is unclear how they can be the same layer as they are not contiguous and 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 12, 13, and 15 thru 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Tsou et al. US 2007/0090357 A1.  The applicant’s admitted prior art discloses (see, for example, FIG. 1) an array substrate comprising a plurality of scanning lines, plurality of data lines 12, plurality of pixel electrodes 13, plurality of thin film transistors 14a/14b, gate electrode 14a2/ 14b2, source electrode, drain electrode 14a3/14b3, and two adjacent thin film transistors 14a/14b in the first direction (i.e. x-direction) being respectively connected to a left side and a right side of each of the data lines.  The applicant’s admitted prior art does not disclose a plurality of openings being disposed on the gate electrodes of the thin film transistor corresponding to positions of the drain electrodes of the thin film transistors.  However, Tsou discloses (see, for example, FIG. 3) a thin film transistor 222 comprising an opening 20 disposed on the gate electrode 222a corresponding to positions of the drain electrodes 222d of the thin film transistor 222.  It would have been obvious to one of ordinary skill in the art to have a plurality of openings being disposed on the gate electrodes of the thin film transistor corresponding to positions of the drain electrodes of the thin film .
	Regarding claim 2, see, for example, FIG. 3 wherein the opening 20 penetrates the gate electrode 222a along a thickness direction of the gate electrodes of the thin film transistors.
	Regarding claims 12-13, see, for example, FIG. 4 wherein Tsou discloses a same layer 210.
	Regarding claim 15, see, for example, paragraph [0019] wherein Tsou discloses indium tin oxide.
	Regarding claim 16, see, for example, paragraph [0005] wherein Tsou discloses displays, and the rejection for claim 1 above.
Regarding claim 17, see, for example, FIG. 3 wherein Tsou discloses a first side (i.e. top portion of opening 20), second side (i.e. bottom portion of opening), first end (i.e. bottom portion of drain electrode 222d), second end (i.e. top portion of drain electrode), and the opening 20 penetrating the first sides.

9.	In view of the 112 rejection above, claims 5, 7, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Tsou et al. US 2007/0090357 A1 as applied to claims 1, 2, 12, 13, and 15-17 above, and further in view of Park US 7,499,118 B2.   Tsou discloses (see, for example, FIG. 3) a first side (i.e. top portion of opening 20), second side (i.e. bottom portion of opening), first end (i.e. bottom portion of drain electrode 222d), second end (i.e. top portion of drain electrode), and the opening 20 penetrating the first sides.  Applicant’s admitted prior art in view of Tsou does not clearly disclose the openings penetrate the first sides; and a plurality of vertical projections of the first ends on the 
	Regarding claim 7, see, for example, FIG. 5A wherein Park discloses the openings being penetrated on both sides.
  	Regarding claims 8, and 20, see, for example, FIG. 5A wherein Park discloses the gate electrode having two sections oppositely disposed, and completely separated.
	
INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Eugene Lee
March 19, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815